DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No.11,330,094. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 11,330,094 encompasses the limitations of claims 1-20 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1-20 of the present application are same scope, same function and same results as claims 1-20 of the US Patent No. 11,330,094. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 11,330,094 is same as claimed invention of the present application. 
In addition, the independent claims 1, 19, and 20 of the present application is the same invention as the independent claims 1, 19, and 20 of the US Patent No. 11,330,094. The subject matter in the instant application is fully disclosed in the US Patent No. 11,330,094  and is covered by the US Patent No. 11,330,094 since the US Patent No. 11,330,094 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently. 

 	For example;
Instant Application
U.S. Patent No. 11,330,094, Application No. 16/370,219
   1. A method comprising: 
















communicating between an eyewear device and a mobile device over a first protocol comprising an unencrypted link layer connection to transfer a first set of data from the eyewear device to the mobile device; 

   


   switching from the first protocol to a second protocol comprising an encrypted link to enable the eyewear device to communicate with an operating system of the mobile device to receive one or more notifications from the mobile device; and 

   determining, by the eyewear device, based on additional data received from the mobile device over the second protocol comprising the encrypted link, that the mobile device has received a new notification.  



   
1. A method comprising: 
   receiving, by one or more processors of an eyewear device, from a mobile device, data indicative of a first combination of notification attributes that trigger a first alert on the eyewear device, the data received by the one or more processors of the eyewear device from the mobile device comprising filtering information used to control whether the first alert is triggered, based at least on a source of a given notification, and a given animation pattern of the first alert; 
   communicating between the eyewear device and the mobile device over a first protocol comprising an unencrypted Bluetooth Low Energy (BLE) link layer connection to transfer one or more images from the eyewear device to the mobile device; 
   after transferring the one or more images over the first protocol comprising the unencrypted BLE link layer connection, switching from the first protocol to a second protocol comprising an encrypted link to enable the eyewear device to communicate with an operating system of the mobile device to receive one or more notifications from the mobile device;   
   determining, by the one or more processors of the eyewear device, based on additional data received from the mobile device over the second protocol comprising the encrypted link, that the mobile device has received a new notification, 
   the additional data being received by the one or more processors of the eyewear device after the data comprising the filtering information is received by the one or more processors of the eyewear device; filtering, by the one or more processors of the eyewear device, one or more notifications received from the mobile device based on the filtering information to discard a portion of the one or more notifications received from the mobile device and maintain other notifications received from the mobile device comprising the new notification; determining, by the one or more processors of the eyewear device, that a combination of attributes of the new notification matches the first combination of notification attributes; in response to determining that the combination of the attributes of the new notification matches the first combination of notification attributes, retrieving, by the one or more processors of the eyewear device, from a storage device of the eyewear device, a first visual indicator animation that represents the first alert; and activating, by the one or more processors of the eyewear device, a visual indicator of the eyewear device in accordance with the retrieved first visual indicator animation to generate the first alert on the eyewear device.
2. The method of claim 1, the first set of data comprising one or more images, the additional data being received by one or more processors of the eyewear device after data comprising filtering information is received by the one or more processors of the eyewear device, and further comprising:   
   receiving, by the one or more processors of the eyewear device, from the mobile device, data indicative of a first combination of notification attributes that trigger a first alert on the eyewear device, the data received by the one or more processors of the eyewear device from the mobile device comprising filtering information used to control whether the first alert is triggered, based at least on a source of a given notification, and a given animation pattern of the first alert.  

1. A method comprising: 
   the additional data being received by the one or more processors of the eyewear device after the data comprising the filtering information is received by the one or more processors of the eyewear device;
receiving, by one or more processors of an eyewear device, from a mobile device, data indicative of a first combination of notification attributes that trigger a first alert on the eyewear device, the data received by the one or more processors of the eyewear device from the mobile device comprising filtering information used to control whether the first alert is triggered, based at least on a source of a given notification, and a given animation pattern of the first alert; 
      filtering, by the one or more processors of the eyewear device, one or more notifications received from the mobile device based on the filtering information to discard a portion of the one or more notifications received from the mobile device and maintain other notifications received from the mobile device comprising the new notification; determining, by the one or more processors of the eyewear device, that a combination of attributes of the new notification matches the first combination of notification attributes; in response to determining that the combination of the attributes of the new notification matches the first combination of notification attributes, retrieving, by the one or more processors of the eyewear device, from a storage device of the eyewear device, a first visual indicator animation that represents the first alert; and activating, by the one or more processors of the eyewear device, a visual indicator of the eyewear device in accordance with the retrieved first visual indicator animation to generate the first alert on the eyewear device.
3. The method of claim 1, wherein the unencrypted link layer connection comprises a Bluetooth Low Energy (BLE) link.  

1. A method comprising: ……..communicating between the eyewear device and the mobile device over a first protocol comprising an unencrypted Bluetooth Low Energy (BLE) link layer connection to transfer one or more images from the eyewear device to the mobile device
4. The method of claim 1, further comprising: establishing a default setting that causes all notifications of the operating device to be filtered by the eyewear device to prevent activation of a visual indicator; and generating, for display on the mobile device, a graphical user interface that includes a first option for changing the default setting of a given application for selecting a first combination of notification attributes of the given application and a second option to selecting a first visual indicator animation.
4. The method of claim 1, further comprising: establishing a default setting that causes all notifications of the operating device to be filtered by the eyewear device to prevent activation of the visual indicator; and generating, for display on the mobile device, a graphical user interface that includes a first option for changing the default setting of a given application for selecting the first combination of notification attributes of the given application and a second option to selecting the first visual indicator animation.
6. The method of claim 1, further comprising: filtering, by one or more processors of the eyewear device, one or more notifications received from the mobile device based on filtering information to discard a portion of the one or more notifications received from the mobile device and maintain other notifications received from the mobile device comprising the new notification; determining, by the one or more processors of the eyewear device, that a combination of attributes of the new notification matches a first combination of notification attributes; in response to determining that the combination of the attributes of the new notification matches the first combination of notification attributes, retrieving, by the one or more processors of the eyewear device, from a storage device of the eyewear device, a first visual indicator animation that represents a first alert; and activating, by the one or more processors of the eyewear device, a visual indicator of the eyewear device in accordance with the retrieved first visual indicator animation to generate the first alert on the eyewear device.
1. A method comprising:…..the filtering information is received by the one or more processors of the eyewear device; filtering, by the one or more processors of the eyewear device, one or more notifications received from the mobile device based on the filtering information to discard a portion of the one or more notifications received from the mobile device and maintain other notifications received from the mobile device comprising the new notification; determining, by the one or more processors of the eyewear device, that a combination of attributes of the new notification matches the first combination of notification attributes; in response to determining that the combination of the attributes of the new notification matches the first combination of notification attributes, retrieving, by the one or more processors of the eyewear device, from a storage device of the eyewear device, a first visual indicator animation that represents the first alert; and activating, by the one or more processors of the eyewear device, a visual indicator of the eyewear device in accordance with the retrieved first visual indicator animation to generate the first alert on the eyewear device.
7. The method of claim 1, further comprising receiving data that specifies a first color for an LED for notifications comprising SMS messages, and wherein the data specifies a second color for the LED for notifications comprising images or videos received from certain users, the eyewear device being configured to capture an image in response to detecting a touch input comprising a tap having a duration shorter than a threshold, the eyewear device being configured to capture a video in response to detecting a touch input comprising a press-and-hold action.  
7. The method of claim 1, wherein the data specifies a first color for an LED for notifications comprising SMS messages, and wherein the data specifies a second color for the LED for notifications comprising images or videos received from certain users, the eyewear device being configured to capture an image in response to detecting a touch input comprising a tap having a duration shorter than a threshold, the eyewear device being configured to capture a video in response to detecting a touch input comprising a press-and-hold action.

8. The method of claim 1 further comprising: storing, in a storage device of the eyewear device, a first combination of notification attributes in a list that associates a plurality of combinations of notification attributes with corresponding visual indicator animations, the list being first list associated with a first device identifier; and storing a second list that associates another plurality of combinations of notification attributes with corresponding visual indicator animations for a second device identifier, wherein at a given time only the notification attributes of the first or second list is active and moved to a new temporary storage location of the eyewear device.  
. The method of claim 1 further comprising: storing, in the storage device of the eyewear device, the first combination of notification attributes in a list that associates a plurality of combinations of notification attributes with corresponding visual indicator animations, the list being first list associated with a first device identifier; and storing a second list that associates another plurality of combinations of notification attributes with corresponding visual indicator animations for a second device identifier, wherein at a given time only the notification attributes of the first or second list is active and moved to a new temporary storage location of the eyewear device.
9. The method of claim 8, further comprising: retrieving a given combination of notification attributes from a first position in the list; loading, into a memory of one or more processors of the eyewear device, the retrieved given combination of the notification attributes and the attributes of the new notification; comparing each attribute of the retrieved given combination of the notification attributes with each corresponding attribute of the attributes of the new notification by performing a non-complex comparison operation using the one or more processors of the eyewear device; in response to determining that each attribute of the retrieved given combination of the notification attributes matches each corresponding attribute of the attributes of the new notification, retrieving the visual indicator animation associated with the given combination of notification attributes.  
9. The method of claim 8, wherein determining that the combination of attributes of the new notification matches the first combination of notification attributes comprises: retrieving a given combination of notification attributes from a first position in the list; loading, into a memory of the one or more processors, the retrieved given combination of the notification attributes and the attributes of the new notification; comparing each attribute of the retrieved given combination of the notification attributes with each corresponding attribute of the attributes of the new notification by performing a non-complex comparison operation using the one or more processors of the eyewear device; in response to determining that each attribute of the retrieved given combination of the notification attributes matches each corresponding attribute of the attributes of the new notification, retrieving the visual indicator animation associated with the given combination of notification attributes.
10. The method of claim 9, further comprising in response to determining that at least one of the attributes of the retrieved given combination of the notification attributes fails to match the corresponding attribute of the attributes of the new notification: retrieving a next combination of notification attributes from a second position in the list adjacent to the first position; replacing the retrieved given combination of the notification attributes that has been loaded into the memory of the one or more processors with the retrieved next combination of notification attributes; and repeating the comparing operation.  
10. The method of claim 9 further comprising in response to determining that at least one of the attributes of the retrieved given combination of the notification attributes fails to match the corresponding attribute of the attributes of the new notification: retrieving a next combination of notification attributes from a second position in the list adjacent to the first position; replacing the retrieved given combination of the notification attributes that has been loaded into the memory of the one or more processors with the retrieved next combination of notification attributes; and repeating the comparing operation.
11. The method of claim 1, further comprising establishing a first blinking pattern for a visual indicator associated with a first status received from a ride sharing application and establishing a second blinking pattern for the visual indicator associated with a second status received from the ride sharing application, the second status representing a new passenger getting picked up.  

11. The method of claim 9, wherein a first portion of the plurality of combinations of notification attributes is associated with a first user of the eyewear device, and wherein a second portion of the plurality of combinations of notification attributes is associated with a second user of the eyewear device, further comprising: determining an identity of the mobile device; and selecting between the first portion and the second portion of the plurality of combinations of notification attributes based on the identity of the mobile device.
12. The method of claim 1, wherein a visual indicator of the eyewear device comprises a first LED included in a first of a pair of end pieces of the eyewear device.  
13. The method of claim 1, wherein the visual indicator comprises a first LED included in a first of a pair of end pieces of the eyewear device.
13. The method of claim 12, wherein a second LED is included in a second of the pair of end pieces of the eyewear device, further comprising operating the first LED and the second LED asynchronously to generate different patterns of light to generate a first alert.  
14. The method of claim 13, wherein a second LED is included in a second of the pair of end pieces of the eyewear device, further comprising operating the first LED and the second LED asynchronously to generate different patterns of light to generate the first alert.
14. The method of claim 9, wherein a first portion of the plurality of combinations of notification attributes is associated with a first user of the eyewear device, and wherein a second portion of the plurality of combinations of notification attributes is associated with a second user of the eyewear device, further comprising: determining an identity of the mobile device; and selecting between the first portion and the second portion of the plurality of combinations of notification attributes based on the identity of the mobile device.
11. The method of claim 9, wherein a first portion of the plurality of combinations of notification attributes is associated with a first user of the eyewear device, and wherein a second portion of the plurality of combinations of notification attributes is associated with a second user of the eyewear device, further comprising: determining an identity of the mobile device; and selecting between the first portion and the second portion of the plurality of combinations of notification attributes based on the identity of the mobile device.
15. The method of claim 1, further comprising: loading, into a first storage location of the eyewear device, a first combination of notification attributes; loading, into a second storage location of the eyewear device, the attributes of a new notification; and performing an XOR logic operation on the first and second storage locations to determine whether contents of the first and second storage locations match, wherein a first alert is triggered in response to determining that the first and second storage locations match.  
15. The method of claim 1, further comprising: loading, into a first storage location of the eyewear device, the first combination of notification attributes; loading, into a second storage location of the eyewear device, the attributes of the new notification; and performing an XOR logic operation on the first and second storage locations to determine whether contents of the first and second storage locations match, wherein the first alert is triggered in response to determining that the first and second storage locations match.
16. The method of claim 1 further comprising: receiving from the mobile device a request to activate notification alerts on the eyewear device; and switching to an encrypted BLE link layer connection between the eyewear device and the mobile device in response to receiving the request to activate the notification alerts on the eyewear device.  
16. The method of claim 1 further comprising: receiving from the mobile device a request to activate notification alerts on the eyewear device; and switching to an encrypted BLE link layer connection between the eyewear device and the mobile device in response to receiving the request to activate the notification alerts on the eyewear device.
17. The method of claim 16, wherein switching to the encrypted BLE link layer connection comprises presenting a Bluetooth dialog on the mobile device to establish the encrypted BLE link layer connection.  
17. The method of claim 16, wherein switching to the encrypted BLE link layer connection comprises presenting a Bluetooth dialog on the mobile device to establish the encrypted BLE link layer connection.
18. The method of claim 17 further comprising: detecting, by the eyewear device, a new mobile device with which to establish a BLE connection; determining, by the eyewear device, that the notification alerts is in a disabled state for the new mobile device; and in response to determining that the notification alerts is in the disabled state for the new mobile device, establishing the unencrypted link layer connection between the eyewear device and the new mobile device without presenting the Bluetooth dialog on the new mobile device.  
18. The method of claim 17 further comprising: detecting, by the eyewear device, a new mobile device with which to establish a BLE connection; determining, by the eyewear device, that the notification alerts is in a disabled state for the new mobile device; and in response to determining that the notification alerts is in the disabled state for the new mobile device, establishing the unencrypted BLE link layer connection between the eyewear device and the new mobile device without presenting the Bluetooth dialog on the new mobile device.
19. A system comprising: 
   a storage device of an eyewear device; and 
   
   a processor of an eyewear device configured to perform operations comprising: 













   communicating between the eyewear device and a mobile device over a first protocol comprising an unencrypted link layer connection to transfer a first set of data from the eyewear device to the mobile device; 
   
   switching from the first protocol to a second protocol comprising an encrypted link to enable the eyewear device to communicate with an operating system of the mobile device to receive one or more notifications from the mobile device; and 




   determining, by the eyewear device, based on additional data received from the mobile device over the second protocol comprising the encrypted link, that the mobile device has received a new notification.  
19. A system comprising: 
   a storage device of an eyewear device; and 
   a processor of an eyewear device configured to perform operations comprising: receiving, from a mobile device, data indicative of a first combination of notification attributes that trigger a first alert on the eyewear device, the data received by the processor of the eyewear device from the mobile device comprising filtering information used to control whether the first alert is triggered, based at least on a source of a given notification, and a given animation pattern of the first alert; 
   communicating between the eyewear device and the mobile device over a first protocol comprising an unencrypted Bluetooth Low Energy (BLE) link layer connection to transfer one or more images from the eyewear device to the mobile device; 
   after transferring the one or more images over the first protocol comprising the unencrypted BLE link layer connection, switching from the first protocol to a second protocol comprising an encrypted link to enable the eyewear device to communicate with an operating system of the mobile device to receive one or more notifications from the mobile device; 
   determining that the mobile device has received a new notification, based on additional data received from the mobile device over the second protocol comprising the encrypted link, the additional data being received by the processor of the eyewear device after the data comprising the filtering information is received by the processor of the eyewear device; 
   filtering, by the eyewear device, one or more notifications received from the mobile device based on the filtering information to discard a portion of the one or more notifications received from the mobile device and maintain other notifications received from the mobile device comprising the new notification; determining that a combination of attributes of the new notification matches the first combination of notification attributes; and in response to determining that the combination of the attributes of the new notification matches the first combination of notification attributes, retrieving from the storage device of the eyewear device, a first visual indicator animation that represents the first alert; and activating a visual indicator of the eyewear device in accordance with the retrieved first visual indicator animation to generate the first alert on the eyewear device.

20. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 












   communicating between an eyewear device and a mobile device over a first protocol comprising an unencrypted link layer connection to transfer a first set of data from the eyewear device to the mobile device; 


   switching from the first protocol to a second protocol comprising an encrypted link to enable the eyewear device to communicate with an operating system of the mobile device to receive one or more notifications from the mobile device; and 




    determining, by the eyewear device, based on additional data received from the mobile device over the second protocol comprising the encrypted link, that the mobile device has received a new notification.  

20. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: receiving, by an eyewear device, from a mobile device, data indicative of a first combination of notification attributes that trigger a first alert on the eyewear device, the data received by the one or more processors of the eyewear device from the mobile device comprising filtering information used to control whether the first alert is triggered, based at least on a source of a given notification, and a given animation pattern of the first alert; 
communicating between the eyewear device and the mobile device over a first protocol comprising an unencrypted Bluetooth Low Energy (BLE) link layer connection to transfer one or more images from the eyewear device to the mobile device; 
  after transferring the one or more images over the first protocol comprising the unencrypted BLE link layer connection, switching from the first protocol to a second protocol comprising an encrypted link to enable the eyewear device to communicate with an operating system of the mobile device to receive one or more notifications from the mobile device; 
   determining that the mobile device has received a new notification, based on additional data received from the mobile device over the second protocol comprising the encrypted link, the additional data being received by the processor of the eyewear device after the data comprising the filtering information is received by the processor of the eyewear device; 
   filtering, by the eyewear device, one or more notifications received from the mobile device based on the filtering information to discard a portion of the one or more notifications received from the mobile device and maintain other notifications received from the mobile device comprising the new notification; determining that a combination of attributes of the new notification matches the first combination of notification attributes; and in response to determining that the combination of the attributes of the new notification matches the first combination of notification attributes, retrieving from a storage device of the eyewear device, a first visual indicator animation that represents the first alert; and activating a visual indicator of the eyewear device in accordance with the retrieved first visual indicator animation to generate the first alert on the eyewear device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132